Citation Nr: 9914896	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-42 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ulcerative colitis, to include colectomy and ileostomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefit sought on appeal.  In February 1998, 
the veteran testified at a hearing before the undersigned 
Member of the Board.  In June 1998, the Board remanded this 
case for further development, which has been accomplished; 
the case is once again before the Board.  


FINDINGS OF FACT

1.  The RO denied service connection for ulcerative colitis, 
to include colectomy and ileostomy, in March 1986.  The 
veteran did not perfect an appeal.  

2.  Evidence submitted subsequent to the March 1986 RO 
decision denying service connection for service connection 
for ulcerative colitis, to include colectomy and ileostomy, 
bears directly and substantially on the claim, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1986 RO decision denying service connection for 
ulcerative colitis, to include colectomy and ileostomy, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a), 
20.302, 20.1103 (1998).  

2.  Evidence received since the March 1986 RO decision is new 
and material, and the claim for service connection for 
ulcerative colitis, to include colectomy and ileostomy, has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held in Evans v. Brown, 9 Vet. App. 273 (1996), 
that a previously and finally disallowed claim may be 
reopened when new and material evidence has been presented 
since the time that the claim was finally disallowed on any 
basis.  In determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In order for a claim to be reopened and the entire record 
reviewed, the evidence must be both "new" and "material."  
38 U.S.C.A. § 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  To be material, it must be relevant and probative of 
the issue or issues at hand.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  If the additional evidence considered 
is deemed "material," then the claim is reopened.  
Wilkinson v. Brown, 8 Vet. App. 263 (1995).  Following 
reopening, the ultimate credibility or weight to be accorded 
such evidence must be determined as a question of fact.  
Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

The veteran filed his original claim in December 1985.  This 
claim was denied by the RO in March 1986, but the veteran did 
not perfect his appeal, and the decision became final.  He 
attempted to reopen his claim in January 1993.  After denial 
by the RO in April 1993, he submitted his notice of 
disagreement and, following issuance of a statement of the 
case in September 1993, he submitted his substantive appeal 
in April 1994.  The veteran testified at a Board hearing in 
February 1998, and the Board remanded the case in June 1998.  

The veteran contends that he suffered recurring episodes of 
rectal bleeding while in service, that he had a rectal 
examination by an Army Flight Surgeon while stationed in 
Vietnam, and that he was led to believe that he had a 
hemorrhoid.  Although the condition continued, he had not 
sought medical care in service because he was afraid of 
surgery.  He maintains that these symptoms were actually 
symptoms of ulcerative colitis, for which he later underwent 
colectomy and ileostomy.  

The RO issued its March 1986 denial based on the veteran's 
service medical records, including a December 1971 United 
States Army Medical Restriction of Flight Duty.  A review of 
the service medical records finds no evidence of complaints 
of hemorrhoids, bowel problems, or any gastrointestinal 
symptoms during service.  The Restriction of Flight Duty did 
not indicate a reason for the decision.  

Medical evidence to reopen this claim includes records of 
outpatient treatment from a "Dr. Hebert," dated in October 
1976; a letter from Roger S. Koerner, M.D., dated in November 
1982; outpatient treatment records dated in November and 
December 1985; an April 1986 letter from Dr. Koerner, with 
attached medical history and physical examination report, 
dated in 1980; a duplicate of the April 1986 letter from Dr. 
Koerner, with an operative report, dated in 1988; a May 1987 
letter from Gustavo Plasencia, M.D.; a VAMC hospital 
discharge summary, dating from April to August 1992, with 
related consultation report and progress notes; letters from 
Dr. Koerner dated in October and December 1995; and letters 
from George A. Delatush, M.D., dated in December 1995 and in 
October 1998.  

Testimonial evidence includes letters from John J. Sabo, 
Ph.D., dated in October 1993; Thomas G. Wetzel, dated in 
November 1993; Evon B. Freeland, dated in September 1994; 
David H. Mann, dated in September 1994; Mark F. Garlow, dated 
in February 1996; and Douglas Lehman, dated in April 1997.  
The veteran testified at a hearing before the undersigned 
Member of the Board in February 1998.

Other evidence consists of a copy of the veteran's private 
pilot flight logs for February and March 1974 and for June 
1979 through March 1980 and a medical treatise relating to 
colitis.  

The earliest contemporaneous medical evidence relating to the 
veteran's ulcerative colitis is an outpatient record from a 
Dr. Hebert reflecting treatment from October 1976 to April 
1979 for rectal bleeding.  The first onset of symptoms was 
stated to have been one month prior to the initial visit, 
with symptoms of slight bleeding of a few drops after a bowel 
movement, some gastric complaints, and "maybe pus."  
Following a sigmoidoscopic evaluation, Dr. Hebert provided a 
diagnosis of possible early ulcerative colitis.  

Dr. Koerner's November 1982 letter noted that he had been 
treating the veteran for chronic inflammatory bowel disease 
for the prior three years and that recently the veteran had 
been plagued with severe exacerbations.  In April 1986, Dr. 
Koerner wrote that the veteran had been under his care since 
1980 and had presented with clinical findings and biopsy 
evidence of inflammatory bowel disease.  The veteran 
reportedly had had one other episode of similar symptoms 
during his stay in Vietnam and apparently underwent 
sigmoidoscopic examination, but was unable to obtain those 
records.  The disease had progressed, and the veteran had 
become steroid dependent, ultimately requiring surgical 
intervention in the form of a total colectomy.  

In December 1995, Dr. Delatush wrote that he had diagnosed 
ulcerative colitis in October 1976, stating that the veteran 
had a history of bloody rectal discharges which dated back to 
his time in service in Vietnam.  He stated that there was no 
question in his mind that the veteran had developed this 
disease while in service in Vietnam.  Dr. Delatush reiterated 
this belief in a letter dated in October 1998.  

A letter from Dr. Koerner, dated in December 1995, stated 
that he had first seen the veteran in November of 1980.  At 
that time, the veteran had clinical, sigmoidoscopic and 
barium enema evidence compatible with ulcerative colitis.  
The veteran had x-rays that dated back to 1976, which 
confirmed the diagnosis and symptoms as early as 1971 and 
1972, when he was stationed in Vietnam.  At that time, he 
apparently had a sigmoidoscopic examination after evidence of 
bloody bowel movements.  These symptoms were recurrent and 
had led to a follow-up evaluation in Miami and then Dr. 
Koerner's own further evaluation.  The course of the disease 
ultimately led to a fulminant course of ulcerative colitis 
which required surgery with total colectomy and ileostomy.  
Dr. Koerner opined that the veteran's symptomatology was 
associated with stressful episodes that appeared to have been 
initiated in the Armed Forces. 

In view of the evidence submissions above, particularly the 
opinions of Drs. Koerner and Delatush, the Board finds the 
veteran has submitted evidence which is new and material.  
These opinions are new in the sense that for the first time, 
the record includes medical opinion linking ulcerative 
colitis to service.  In the Board's judgment, these opinions 
not only bear directly and substantially on the matter of the 
onset of the disease, but, in addition, they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
being the case, the claim is reopened.  


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for ulcerative colitis, to 
include colectomy and ileostomy, the claim is reopened.  



REMAND

In view of the Board's decision to reopen the claim for 
service connection for ulcerative colitis, the reopened claim 
must be returned to the RO for a gastrointestinal examination 
and a decision on the merits.  

Accordingly, the claim is REMANDED for the following action:  

1.  The veteran should be scheduled for a 
VA examination by a gastroenterology 
specialist to determine probable date of 
onset of ulcerative colitis.  The 
examiner is requested to obtain a 
detailed history from the veteran.  The 
claims folder and a copy of this decision 
and remand must be made available to and 
reviewed by the examiner prior to 
undertaking the respective study.  The 
examiner is also requested to provide an 
opinion as to the whether it is at least 
as likely as not that the veteran's 
ulcerative colitis was first manifested 
in service.  The examiner should comment 
specifically on the opinions of Drs. 
Koerner and Delatush and to provide a 
rationale for any opinion furnished.  

2.  The RO must then review the claim de 
novo.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes the applicable evidence and 
criteria.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

The claim should then be returned to the Board, if in order.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

